1    Zuanich Law PLLC
     Attorneys for Plaintiff Seine Vessels Reserve
2    U.S. Bank Centre
     1420 Fifth Ave., Suite 2200
3
     Seattle, WA 98101
4
     Tel.: (206) 829-8415
     Email: rpz@zuanichlaw.com
5    Email: brian@zuanichlaw.com

6

7
                                   UNITED STATES DISTRICT COURT
8
                                        DISTRICT OF ALASKA
9

10   SEINE VESSELS RESERVE,
                                                           IN ADMIRALTY
11
                            Plaintiff,                    No.
12           v.
                                                          COMPLAINT FOR DAMAGES
13   ALASKA EAGLE, LLC, in personam; and
     F/V ALASKA EAGLE, OFFICAL NO.
14   252152, HER ENGINES, MACHINERY,
     APPURTENANCES, AND CARGO, in rem,
15
                             Defendants.
16

17

18           Plaintiff above named alleges as follows:

19                                         I.     JURSIDICTION

20           1.1.    This is an admiralty claim within the meaning of Fed. R. Civ. P. 9(h) and the
21   general maritime law of the United States.
22
             1.2.    This Court has subject matter jurisdiction over this claim pursuant to 28 U.S.C. §
23
     1333.
24

25

      COMPLAINT FOR DAMAGES -1-                                                   ZUANICH LAW PLLC
                                                                                   U.S. BANK CENTRE
                                                                                1420 5th Avenue, Suite 2200
                                                                                     Seattle, WA 98101
                                                                                       (206) 829-8415
                  Case 3:21-cv-00009-SLG Document 1 Filed 01/21/21 Page 1 of 4
1                                   II.     PARTIES AND VENUE
2           2.1     Plaintiff Seine Vessels Reserve (“SVR”) is a voluntary association of fishing
3
     vessel owners. SVR, among other things, manages a fund comprised of contributions of member
4
     fishing vessel owners for the payment of losses or claims made by or against its members. SVR
5
     conducts business in Alaska.
6
            2.2     Defendant Alaska Eagle, LLC, is an Alaska corporation and was at all material
7
     times conducting business in the State of Alaska. At all material times, this Defendant was the
8
     owner and/or operator and/or of the F/V ALASKA EAGLE.
9

10
            2.3     The F/V ALASKA EAGLE is a fishing vessel documented by the United States,

11   official number 252152. Said vessel has her homeport in the District of Alaska or will be found

12   in the District of Alaska during the pendency of this action.

13          2.4     Venue is proper is this Court pursuant to 28 U.S.C. §1391.

14                                   III.   FACTUAL ALLEGATIONS
15          3.1     At all material times, Michael Patitucci was the owner of the F/V DENISE
16   MARIE and a member of SVR.
17          3.2     On or about August 15, 2020, the F/V ALASKA EAGLE was travelling in
18   Kupreanof Strait returning from the salmon fishing grounds to Kodiak. Suddenly, with no notice
19   or warning, the F/V ALASKA EAGLE collided with the F/V DENISE MARIE near Whale Pass.
20   The force of the collision caused the F/V DENISE MARIE to roll over and capsize.

21          3.3     Patitucci submitted a claim to SVR for the constructive total loss of the F/V

22   DENISE MARIE, the cost of salvaging the vessel, and the cost of surveying and repairing the

23   damage sustained by the vessel’s skiff in the above-referenced collision.

24          3.4     Pursuant to the membership agreement between SVR and Patitucci, SVR is

25   subrogated to Patitucci’s in personam claims against Defendant and the in rem claims against the

      COMPLAINT FOR DAMAGES -2-                                                    ZUANICH LAW PLLC
                                                                                    U.S. BANK CENTRE
                                                                                 1420 5th Avenue, Suite 2200
                                                                                      Seattle, WA 98101
                                                                                        (206) 829-8415
               Case 3:21-cv-00009-SLG Document 1 Filed 01/21/21 Page 2 of 4
1    F/V DENISE MARIE arising out of said collision.
2                                       IV.     NEGLIGENCE CLAIM

3             4.1     Plaintiff incorporates by this reference the allegations of Sections I, II and III .
4             4.2     The aforesaid damage to the F/V DENISE MARIE and its skiff was proximately
5    and solely caused by the Defendant’s negligent navigation of the F/V ALASKA EAGLE. Such
6    negligence includes, but is not limited to, Defendant’s violation of one or more “Rules of the

7    Road.”

8                                      V.      REQUEST FOR RELIEF

9             WHEREFORE Plaintiffs pray for judgment against Defendant as follows:
10            1.      For the amounts paid to salvage the F/V DENISE MARIE, for the amounts paid
11
     to Patitucci for the constructive total loss of the vessel, for the costs incurred in surveying and
12
     repairing the F/V DENISE MARIE’s skiff and for such other amounts as SVR may be obligated
13
     to pay under the membership agreement between SVR and Patitucci;
14
              2.      For arrest, condemnation and sale of the F/V ALASKA EAGLE, including her
15
     engine, machinery, appurtenances, and cargo;
16
              3.      For prejudgment interest according to general maritime law;
17
              4.      For Plaintiff’s attorney’s fees and costs of suit incurred herein;
18

19            5.      For such other and further relief as the Court may deem just.

20

21

22

23

24

25

      COMPLAINT FOR DAMAGES -3-                                                       ZUANICH LAW PLLC
                                                                                       U.S. BANK CENTRE
                                                                                    1420 5th Avenue, Suite 2200
                                                                                         Seattle, WA 98101
                                                                                           (206) 829-8415
                   Case 3:21-cv-00009-SLG Document 1 Filed 01/21/21 Page 3 of 4
1         DATED this 14th day of January, 2021.
2

3                                    ZUANICH LAW, PLLC

4                             By:    /s/ Robert P. Zuanich
                                     Robert P. Zuanich, ABA# 0605032
5                                    Brian C. Zuanich, ABA#1512129
                                     Attorneys for Plaintiff
6                                    1420 Fifth Avenue, Suite 2200
                                     Seattle, WA 98101
7
                                     Tel.: (206) 829-8415
8
                                     E-mail: rpz@zuanichlaw.com
                                     Email: brian@zuanichlaw.com
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     COMPLAINT FOR DAMAGES -4-                                           ZUANICH LAW PLLC
                                                                          U.S. BANK CENTRE
                                                                       1420 5th Avenue, Suite 2200
                                                                            Seattle, WA 98101
                                                                              (206) 829-8415
            Case 3:21-cv-00009-SLG Document 1 Filed 01/21/21 Page 4 of 4
